DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (claims 8-14) in the reply filed on 10/20/2022 is acknowledged. Claims 1-7 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/20/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “wherein the second heating cartridge is longitudinal spaced apart from the first heating cartridge” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites “ wherein forming a first catheter jacket …” which is indefinite.  Is the claimed “a first catheter jacket” in claim 13 same or different from “a first catheter jacket” introduced in claim 8 ? How many “a first catheter jacket” are required by claim 13? The limitation has been examined below as if it read --wherein forming the first catheter jacket--.
Claim 14 has the same problem as claim 13 above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porter (US 2016/0303347 – of record).

    PNG
    media_image1.png
    468
    728
    media_image1.png
    Greyscale

Regarding claim 8, Porter teaches a method for additive manufacturing of an implantable medical device (Abstract), the method comprising: feeding a substrate (60) through a substrate channel in one or more heating cartridges (70), the substrate channel in fluid communication with an interior cavity of the one or more heating cartridges; feeding at least a first filament (41) through a filament port into the interior cavity of the one or more heating cartridges (see annotated Fig. 2 above;[0042-0044]); melting the first filament in the interior cavity of the one or more heating cartridges (70) (see Figs. 2-3;[0044]); moving the one or more heating cartridges (i.e. translating  heating cartridge (70)  along the longitudinal axis (82)) relative to the substrate (60) at least in a longitudinal direction to form a first catheter jacket comprising material from at least the first filament (see annotated Fig. 2 above and fig. 3;[0042] and [0049]); depositing one or more internal components on the first catheter jacket (see Fig. 3;[0054]); feeding at least a second filament (43) through a filament port into the interior cavity of the one or more heating cartridges (70) (see annotated Fig. 2 and fig. 3;[0042-0044]); melting the second filament in the interior cavity of the one or more heating cartridges (see Fig. 3; [0044]); moving the one or more heating cartridges (70) relative to the substrate at least in the longitudinal direction (see annotated Fig. 2 above;[0042] and [0049]), but Porter does not explicitly teach forming a second catheter jacket around the first catheter jacket and the one or more internal components, wherein the second catheter jacket comprises material from at least the second filament.  However, since Porter teaches the process includes forming outer jacket material (see [0010]) and moving the one or more heating cartridges (70) relative to the substrate (60) at least in the longitudinal direction to form a reinforcement layer (230) is disposed between the liner (210) and the tubular member (20); wherein the tubular member comprises material from at least the second filament (see Figs. 2-3;[0044],[0049] and [0054]), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified a method as taught by Porter with forming a second catheter jacket around the first catheter jacket and the one or more internal components, wherein the second catheter jacket comprises material from at least the second filament as taught by in order to obtain a medical device with different jacket materials and improve the device properties.
Regarding claim 9, Porter further teaches the method, wherein the first filament (41) is fed into and melted within the interior cavity of a first heating cartridge (70) of the one or more heating cartridges, and wherein the second filament (43,45) is fed into and melted within the interior cavity of the first heating cartridge (70) of the one or more heating cartridges (see annotated Fig. 2 above , Fig. 3; [0042-0044]).  
Regarding claim 10,  Porter further teaches the method, wherein the first catheter jacket (22) comprises material from the first (41) and second (43,45) filaments (see annotated Fig. 2 above and fig. 3;[0042] and [0049]).  
Regarding claim 11, Porter further teaches the method, wherein the second catheter jacket comprises material from the first and second filaments (i.e. compound material (48) comprises material from the first and second filaments (43,45)) (see [0061]).   
Regarding claim 12, Porter further teaches the method, wherein the first filament (41) is fed into and melted within the interior cavity of a first heating cartridge (70) of the one or more heating cartridges, and wherein the second filament is fed into and melted within the interior cavity of a first heating cartridge of the one or more heating cartridges (see annotated Fig. 2 above;[0042-0044]). 
Porter discloses the claimed invention except for the duplication a second heating cartridge is longitudinal spaced apart from the first heating cartridge. It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate a second heating cartridge is longitudinal spaced apart from the first heating cartridge, since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate a second heating cartridge is longitudinal spaced apart from the first heating cartridge for the purpose of improve production and save cost. (Please see MPEP 2144.04 V B for further details).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8-14 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11-18 of copending Application No. 17/389,232 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive in scope (i.e. the claims of the reference application explicitly/implicitly disclose all the claimed limitations).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 8-12 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16-20 of copending Application No. 17/389,226 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive in scope (i.e. the claims of the reference application explicitly/implicitly disclose all the claimed limitations).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claims 13-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
  Regarding Claims 13-14, the primary reason why it is deemed novel and non- obvious over the prior art of record to have a method for additive manufacturing of an implantable medical device as instantly claimed is that while the prior arts Porter (US 2016/0303347 – of record), which is/are regarded as being the prior arts closest to subject- matter of the claims 13-14, fails to teach forming a first catheter jacket comprises defining one or more protrusions extending from an outer surface of the first catheter jacket, wherein the one or more internal components are deposited between the one or more protrusions, and wherein forming a first catheter jacket comprises defining one or more channels extending inward from an outer surface of the first catheter jacket, wherein the one or more internal components are deposited within the one or more channels
Therefore, claims 13-14 are deemed novel and non-obvious over the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347. The examiner can normally be reached 10:00 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED K AHMED ALI/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743